    Case 2:16-cr-00066-PA Document 494 Filed 02/20/20 Page 1 of 1 Page ID #:14547

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-1167 PA                                                       Date
                   CR 16-66 PA                                                                February , 2020
 Title             Leroy Baca v. United States of America




 Present: The Honorable          PERCY ANDERSON, U.S. DISTRICT JUDGE
                  T. Jackson                                Not Reported                              N/A
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                  IN CHAMBERS - ORDER

        The Court is in receipt of petitioner Leroy Baca’s Motion to Vacate, Set Aside or Correct
Sentence pursuant to 28 U.S.C. § 2255, filed on February 5, 2020. The Court orders a briefing schedule.
The government’s opposition shall be filed no later than March , 2020. Petitioner’s reply if any shall
befiled no later than March , 2020.

         IT IS SO ORDERED.


                                                                                                      :

                                                               Initials of Preparer
                                                                                                    TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
